Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 21




        UNITED STATES DISTRICT COURT
        SO UTHERN DISTRICT O F FLO RIDA                                       >      *
                                                                              o
                                                                              '
                                                                              .ce
                                                                                u.'
         UNITED STATES EX REA L JUAN CANDELARIA ,
              Q uiTam Relator,
                      - agai
                           nst-                                     QUITAM COMPLAINT FOR
         ST.JUDA MEDICAL EQUIPMENT CORR,dba.                        HEALTHCARE FRAUD-
         ST.JUDA MEDICAL EQ UIPMENT CORPOM TION                     AND MEDICAL IDENTITY
         IN MIAMI,FL.,NP1#1255820700(6
                                     'ST.JUDA'');                   THEFT
                                                                           20cv23755
         LENSKY HERNANDEZ JO SE SANTIAG O                           CASE #
         (*SANTIAGO>I;MANSO ALEA MICHALE $'(''ALEA'')'
                                                     ,
         DR.JANES/JOHN DOE #1 (RDOE #1''),
                                         'RN JANES/
         JOHN DOE#2(RdoE 32*)AND OTHER KNOW N AND
         UNKNO W N EM PLOYEES AND AGENTS O F                             FlLED BY.
         ST.JUDA,individually and in theirofficialcapacity,                                        D.C.
             Defendants.
                                                                              SEF -8 2022
                                                                               ANGELA E.NOBLE
                                                                              cLEF,KU.S. D1s'rcm
                                                                              s.D.OFFtA.- MIAMI


                                              IQ URISDICTION :

                l.This is a quitam orw histleblower action underthe Civil False Claim s Act,

         CFCA ''), as codised in 31 U.S.C. Sections 3729-3733 (?FCA'') and the Fraud
         EnforcementRecoveryActof2009 (FERA'
                                           '),Pub.L.No.11-21,123 Stat.1617 (2009))
         and PatientProtection And Affordable CareActof2010 (PPACA),Pub.L.No.111-148,
         124 Stat.119 (2010))and Health lnsurance and Portability and Accountability Actof
         1996 (HIPAA),Pub.L 104-191,Title Il,which preventhealthcarefraud and abuse and,
         any action under section 3730 may be broughtin any judicialdistrictin which the
        defendant, or in the case of m ultiple defendants, any one defendant can be found,

         resides or transact business,orin which any acts proscribe by section 3729 ofthe Act

         had occurred, brought forward under section 3730 of the provisions of the False

         Claim s Act, w hich allow s private citizens with knowledge offraud to bring civil action

        on behalf of the governm entand to share in any recovey as a reward forbringing
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 21

                                                                                                      2


          violation to Iight regarding com panies and individuals that defraud the governm ent

          (added Pub.L.99-562,section6(a),October211,1986,100 Stat.3158,amendedPub.
          L'111-112,section4(e),may 20,2009.123Stat.1625).1,andthe Relatoralleges,among
          otherthings,that St.Juda,,a com pany headquartered in Fontainebleau,Florida,w hich,

          ataIItime relevanttim es,distributed,m arketed,and sold durable m edicaldevices in the

          United States,including Florida,had caused the subm ission offalse claim s forpaym ent

          to federalhealthcare program s that were not invisible bec-ause they were tainted by

          m edicalidentity theft,in violation ofthe FCA.

                    2..As a quitam action alleging thatthe defendants had caused to subm itted

          claims forpaymentto the medicare program in the amountof$23,5 33.55 on April30,
          2020 and June 8,2020,form edicalgoods and services neitherordered norreceived by


      118 USC sectionloolauthori
                               zescriminalpenaltiesagainstanindividualand,section 1128B(a)(1)of
      the section Security Actauthorizes crim inalpenalties againstany individualwho,knowingly and
      will
         fully,makes or causes to be made any false statementorpresentation ofa materialfactin any
      application forany benestorpelmet underthe heal thcare program .
           The CivilFalse Claim Act, 31 U.S.C.Sed i on 379-3733,impose Iiability,in pad,on anyperson
      who:a)knowinglypresents,orcausestobepresentedto anoffi
                                                           ceroremployee oftheUnited States
      Government,a false orfraudulentclaim forpaymentorapproval;b)knowingly makes,uses,or
      causes to be made orused,a false record orstatementto geta false orfraudulent claim paid or
      approved by the Government'
                                ,orrb)...conspires to defraud the Governmentby getting a false or
      fraudulently claim allowed orpaid.+,knowingly and willfully falsifies..,conceals or covers up any
      trick,scheme ordevice a materialfactor...,and section3571(d)authorizesfinesofuptotwicethe
      gross gain delivered by the offender....
                  Section 1128A(a)(a)ofthe SocialSecurity Actimpose liability,in part,on anyperson
      (including an organization,agency,or other enti
                                                    ty) lthat knowingly presents or causes to be
      presented to an oëcer,em ployee,oragency ofthe Uni
                                                       ted States,orany department or agency
      thereotorany state agency...a claim...thatthe secretarydetermines isa medicalorotheritem or
      services thatthe person knows orshould know (a)was notprovided as claimed;(b)the claim is
      false orfraudulent,
                      18 USC Sedion 1035 authori zes crim inalpenalties againstindividuals in any m atter
      involving a health care benefitprogram who knowingly and willfullyfalsifies,concealsorcovered up
      any kick, scheme, or device a material fad; or use any materialfalse sotitious ,or fraudulent
      statements orentry,in connection with the delivery oforpaymentforhealth care benefits,items of
      services.
                  18 USC Section 1347 authorizescrim inalpenaltiesagainstindividuals who knowingly and
      willfully execute, or attempt,to execute a schem e or artisce to defraud any healthcare benefit
      program.,,,The governmentm ay assed com mon Iaw claims such as l'Common Law fraud,'emoney
      paid bymistake,'orunjustenrichment.''
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 21




         relator , in violation of Title XVIIIof the SocialSecurity Act,as codified in 42 U.S.C.

         Sections 1395-1395111(Medicare)and,therefore, JURISDICTION isproperbeforethis
         Honorable Article IIICourtpursuantto 31 U.S.C.Sections 3730(b)-3732,etseq..The
         False Claim s Actimposes civilliability on *any person orentity w ho know ingly presents,

         orcauses to presented,a false orfraudulentclaim forpaym entorapproval'orknowingly

         m akes,use orcause to be made orused,a false record orstatem entm aterialto a false

         or fraudulent claim paid by the governm ent.zThe defendants are hereby charged with

         Conspiracy to com m ithealthcare fraud and w ire fraud,Unfodunately,healthcare fraud is

         more com m on than m ost of us would Iike to believe. Pursuant to 31 USC Section

         3730(d),relator seeks reasonable expense,attorney's fees and a share ofthe
         proceed of a prospective settlem ent.

                                              II-VENUE

                3 .Under31U.S.C.Sections3732(a)and 28U.S.C.Section 1391(a)1)thisf'may
         be brought in any districtin w hich the defendant or,in the case ofm ultiple defendants,

         any of the defendant can be found, resides,transacts business, or which any act

         prescribed by section 3729 occurred,' Iid)and,as anactionallegingthatthedefendant
         transacted business in Florida and New York by recruiting ER doctors with various

         em ergency room s located in the Dade County,Florida,causing these providers to falsify

         medicalrecords in the Dade County which were then used to submitbills sentto the


          2 According to the U.S.Depadmentof HeaIth and Human Services,medicalidenti      ty theft
      occurs      when personalinformation is stolen and used to obtain medicalcare,buy drugs,or
      submitfalke billing.lsee MedicalID Theft/Fraud Information,Office ofthe InspectorGeneralU.S.
      Dep't.Of Health & Human Servs.,                                          (Iastvisited March 21,
      2016)).The consequencesofmedicalidentitytheftare severe and typicallytake one oftwo forms.
      (a)financialormedi   calIid.).Financialconsequences arefrequentlythe resultoffalse claimsbeing
      filed.False insurance claims can have dramatically adverse consequences,including fraudulent
      bills attimes costing over $100,000,and the process ofgetting false claims removed from your
      credithistory is long, arduous,and cumbersome..Often,patients are the victims ofthose in whom
      theyplacethejreatest amountoftrust:doctors/nurses.Regardlessofhow the medicalinformation
      was stolen,victlms can suffera shocking im pactfrom medicali
                                                                 dentitytheft.
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 21

                                                                                                4


         government for reimbursement. This Qui Tam Complaint is being filed under seal

         pursuantto 31U.S.C.Section3730(b)(b)(2)anda copy hasbeenserveduponthe U.S.
         Attorney for the judicialdistrictwhere the quitam complaint was filed and on the
        Attorney G eneral of the United States, the defendant transact business in

         Fontainebleau,which is geographically located within the Southern DistrictofFlorida.
                                                  III-PA RTIES:

         A.     The RelatorJuan Candelaria:

                    4.RelatorJuanCandelaria(ucandelaria''or''ReIator''),forhimself,andforhis
         heirs,successors,attorneys,agents,and assigns, is a 1
                                                             ow ($900)income permonth
         End-stage RenalDisease ('    ')('Qualifying Disabilit/') m em ber of the Specified
                                 .ESRD'
         Low-lncome Medicare Beneficiary CSLMBO)Program.He is fulldualeligible.Dental
         exam s,m ostdentalcare ordenture and Routine eye exam s,eyeglasses,contacts'
                                                                                    ,Long

         Term-Care (''LTC'') and hearing aidsorrelatedexamsandservicesare notcoveredby
         m y SLM B Program . Relator is knowledgeable about and aware of the health care

         services he needs,orders and receives (ornot),keepsgood recordsofmedicalcare,
         and closely reviews aIlm edicalbills he receives to m ake sure thathe actually received

         the treatm ent ,goods and services for which his m edicare card is charged and question

         suspicious expenses to the bestof his ability.Relatorhad neither ordered norreceived

         m edical care goods, services or treatm ents from St. Juda M edical Equipm ent

         Corporation or its agents orem ployees between April30,2020 and June 8,2020 and,in

         fact,Relator had neverdone business w ith any ofthe defendants,w ith the exception of

         a telephone conversation he had with Defendant Lensky Hernandez Jose Santiago in

         the m orning ofTuesday.July 28.2020.

              B.THE DEFENDANTS:
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 21

                                                                                             5

                     5. The DEFENDANT ST.JUDA M EDICAL EQUIPM ENT CORP.,d.b.a.St.

        Juda MedicalEquipmentCorp.in Miami(CMS 855-8 EnrolmentApplication Filed
        with the National Supplier Clearinghouse (''NSC'') (' hereinaAer collectively
         referred to as ''ST.JUDA'')is doing business as a localretailerofSt.Jude Medical
         Equipm ent Corp.., providing m edicalsupplies and equipm entw hich are considered as

         m edicare     chargeable i
                                  tem s.. The store is a profit Corporation Iocated at 175

         Fontainebleau Boulevard,Suite 2G6A ,M iam i,Florida 33172,custom er phone num ber

         786-451-9416 Ithisprofilewasextractedfrom theDatasetpublishedonAugust21,2020
         bythe Centers forMedicare & Medicaid Services('CMS'') authorized todo businessin
         the United States Under Em ployer Identification Num ber 824 172291, and, upon

         inform ation and believe, it is a M edicare Supplier,w i
                                                                thin the purview,true intent and

         m eaning of42 CFR section 400.202.And,upon inform ation and belief,Pursuantto the

         instruction ofDefendantAlea and with the knowledge ofDefendantSantiago,Defendant

         St. Jude know ingly presented,or caused to presented,a false or fraudulent claim for

         paym ent or approval by M edicare between April 30, 2020 and June 8,2020 in the

         amount of $23,533.55, using relator's Medicare card number, for medicalgoods,
         treatm ent or services Relato     had neither ordered nor received and which the

         Defendants neitherprovided nor intended to provide,in violation ofthe FCA..lsee
                                                                              formoredetails).
                      6.Defendant LENSKY HERNANDEZ JOSE SANTIAGO ('SANTIGO'')isthe
         form er president and registered agent for ST. Jude and, indi
                                                                     vidually and in his

         em ploym ent capacity, Defendant Santiago had conspired w ith other known and

         unknown em ployees and agents of St.Juda to subm it a false claim or claim s to the

         governmentorcauses anotherto subm it a false claim to the governm entorknow ingly
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 21

                                                                                             6

         m ade a false record orstatementto get a false claim paid by the m edicare between

         April30,2020 and June 8,2020,reckless disregard ofthe truth orfalsi
                                                                           ty and inviolation

         ofState and FederalFalse Claims Acts. DefendantSantiago has conspired with other

         know n and unknow n em ployees and agents of St. Juda to defraud the m edicare

         Program.

               7. DEFENDAN MANSO ALEA,MICHELE (''MANSO'')isbeingsuedindividually
         and in his capacity as agent and current president for St. Jude M edicalequipm ent

         Corporation.Defendant M anson has conspired with DefendantSt.Jude and Santigo to

         defraud M edicare using Relator's m edicare card num ber without express or im ply

         authorization,in violation ofthe FCA.Pursuant to 42 UCF Section 414.4224d),the
         ContractSupplier shallnoti
                                  fy C M C i
                                           fitis negotiating a change ofownership 60 calendar

         days before the anticipated date ofthe change.The contract suppliershallcom ply with

         aII CM S   enrollm ent requirem ents regarding changes of ow nership.. The successor

         entity must notify beneficiaries Isee 42 CFR 414.422(d)). Defendant Manso has
         conspired with other know n and unknow n em ployees of St. Jude to defraud the

         M edicare Program in violation ofthe FCA

                     8.DEFENDANTJANEDOHN DOE#1('DOE#1'') isbeingsued individually
         and in it capacity as a physician authorized to practice medicine atthe State ofFlorida

         and, indi
                 vidually and in its professionalcapacity,Defendants DOE #1 had conspired
         with Defendants St. Jude, Alea and Santiago to defraud M edicare, in violation of the

         FCA. Defendant Doel has conspired w ith other known and unknow n em ployees and

         agents ofSt.Jude to defraud the M edicare program ,in violation ofthe FCA;

                     9.DEFENDANT JANEDOHN DOE#2(::DOE#2)isbeingsuedindividually
         and in its capacity as a Registered Nurse (RN)atFlorida and,individually and in its
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 21

                                                                                             7

         professionalcapacity,DefendantDO#2 had conspired with otherknown and unknown

         em ployees and agents of St.lude to defraud the m edicare Program ,in violation ofthe

         FCA.

                                             IW FA CTS:

           A .HospitalRevenue Cycle O peration:
              10.To understand how the actualuse ofpatientinform ation occurs, it is helpfulto

      have a thorough understanding ofhospitalrevenue cycle operation;(a) foroutpatient
      appointm ents, patients generally have their first interaction with a provider during the

      scheduling process'
                        ,(b)forinpatientprocedures,itmightbe during an initial scheduling
      process orupon the patient's arrival atthe hospital.

                11. AIIofthese ini
                                 tialproviderencounters with a patientwillinclude registration

      elem ents'
               ,collecting the patient's information,such the patient's nam e,date ofbidh, social

      security num ber, address, ethic background, racial background, insurance information,

      billing address,and more (see e.g PaulOhmsBroken Promises ofPrivacy.
                                                                         .Responding to
      theSurprising FailureofAnonymization,57 UCM l..REV 1701,1703-04 (2010)1,
                                                                             .
            12.As a patient receives care,providers and nurses w illdocum entthe patient's

      answers to m edicalhistory questions,generally recording the services provided as wellas

      inform ation,prescriptions,and potentialotherdatas.

          13. Atthe end ofcare, (a)providerswillrecordthe servicestheyprovided ,and send
      the chargestothe insurance companiesforapproval(id.);(b)Ifthe patientreceived careat
      a hospital,thepatientwillgenerallyreceivea separatesetofhospitalcharges(id.,at251'
                                                                                       ,(c)
      afterthe charges are calculated,they are sentto a billing office where they are coded,and

     then sent out to insurance companies'
                                         , (d) after the patient has received treatment,
      insurance payors will review the details, including diagnoses and procedures, m ake
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 8 of 21

                                                                                              8


      paymentstothemedicalprovidersandthe hospitalIid.,at24)*
                                                            ,(e)next,the insurancepayor
      willsend the patientan 'Explanation ofBenefitsStatement(EOBS*)to notify them ofwhat
      has been paidoutand how itmay affectthe patient(such asthrough a deductiblel.;(f)the
      hospitalor medicalproviderthen sentthe patienta billforany outstanding am ounthe ow ns

      thatwasnotcoveredbythe insuranceclaim (id.,at24).
                B.ConditionalM edicare Paym entProcedures:

                      14.Theterm Non-GroupHeaIthPlan(:'Non-GHP'
                                                              ')meanscoverage provided
         by a liability insurer (including self-insurance),no-fault insurep ...where the insurer
         coversforseNices related to the applicable accidentorinjury.Medicare is deemed a
         Secondary Payer or Medicare Secondary Payer('MSP'')where a carinsurance,for
         instance, covers for services related to the applicable m otor vehicle accident or

         injury.Thus,Medicare may notmakepaymentona MSP claim wherepaymenthasbeen
         made orcan reasonably be expected to be m ade by a no-faultinsurance,such as a car

         insurance.. The GHP insurer m ust be billed Jrsf and the prim ary payer paym ent

         inform ation m ust appear on the claim subm itted to a secondary pam c such as

         M edicare.

                       15. On February 10,2020, lwas driving a Jeep Patriot covered w ith PIP

         Insurance when another car, insured by PRO G RESSIVE INSURA NCE CO M PA NY,

         rear ended the car lwas driving, causing dam ages to m y Jeep Patriotand physically



      3 No-fault insurance is a type of car insurance coverage that helps pay for your and your
      passanger'smedicalbills ifyou're injured in a caraccident,regardlessofwhocausedtheaccident.
      No-faul
            tinsurance isalso called personalinjury protection,orPIP Insurance.The CarIwasdriving
     wascoveredbyPlPon2/10/2020. lnjuries sustained asa resultofthe incidentof2/10/2020
      had been made or could reasonably expected to be made by the no-fault or liability
      insurance com p-anies involved and,in fact, the other car's insurance com pany did not
     dispute     who was at fault, and agreed to pay the claim promptly Isee
     Chapter1(Backgroundsand Overview),section20(desnitionsl).
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 9 of 21

                                                                                           9


         injuring me.Although ldidnotgototheHospital,paymentstocoverthedamagesto my
         carand to payfortreatmentofanyphysicalinjurieshadbeen madeorcouldreasonably
         be expected to be m ade w ithin 120 days.

                 16. To indicate that claim s w ere presented for paym ent and were denied by

         M edicare because the claim was not subm itted to the appropriate prim ary G HP or
         nO-G HP for payment, Medicare contractors will use the following codes on the

         remittance advice sentto:(a)Claim AdjustmentReason Code 22-This care may be
         covered by another payerpercoordination ofbenest:and (b)Remittance Advice
         Rem ark Code M ao4-secondary Paym entcannotbe considered withoutthe identity ofor

         payment inform ation from the prim ary payer.The inform ation was eithernotrepoded or

         was ilegible,and (c)       Notfollowing the procedures identified in the preceding
         paragraph m ay im pactm edicare'
                                        s reim bursem entforconditionalpaym entm ade.''

              17. By a lo-pages letterdated July 10,2020,however, Iw as inform ed that:

                   ''This Ietterfollows a previous letternotifying you/you?attorney
                       O fM edicare's priority rightofrecovery as defined underthe
                      The M edicare Secondary PayerProvisions.Conditional
                      M edicare paym ents forM edicare PartA and Pad B Free-For-services
                      Claim s have been made thatyou were are related to your
                    YourcaseforDate(2/10/2020)ofthe Incidentlistedabove.These
                    Conditionalpaymentaresubjectto reimbursementtoMedicare
                     From proceeds you m ay receive pursuantto a settlem ent,
                     Judgm ent,award,orotherpaym ent.
                      As ofthe date ofthis Ietter,and based upon the available
                    Information,Medicare has identises$23,533.55 in conditionalpayment
                    Thatw e believe are associated with yourcasey''
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 10 of 21

                                                                                                       10

          Isee ATTACHMENT A,atPg.2 of10).4andvtothe extentthatMedicare made payment
          as a secondary payerbefore the expiration of 120 days pertaining to the eincidentdated

          2/10/2020, paym ent was m ade in violation of 'Conditional M edicare Paym ent

          Procedures''and Medicare Secondal Payer(MSP)ManualEsee copyamxed herewith
          asAhachmentC,atpg.3of9).
                            18.The Provider/supplier BILLING M edicare IN THE AM O UNT O F

          $23,533.55 forgoods and services which Relator had never ordered norreceived is
          named 'ST. JUDA MEDICAL EQUIPMENT CORPORATION'' doing business as
          StaM edical Equipm ent Corp. in M iam i,Florida and,soon im m ediately upon receiving

          and review ing the IetterofJuly 10,2020, Iinitially reported the m atterto the HHS O IG

          as a Healthcare Fraud/identity theft,and soughtan investigation.s


          Before providing treatment,a provider/supplier must presentthe beneficiary with a ABM for
      execution and signature.Aqera patienthas received treatment,insurance payors willrevi    ew the
      details, including diagnoses and procedures, make paym ents to the medical providers and the
      hospital.Next,the insurance payorwillsend the pati  ent an explanation ofthe benefits statement
      (''EOBn)to notifythem ofwhathasbeenpaidoutand how itmayaffectthe patient(suchasthrough
      a deductible).The hospitalormedicalproviderwillthen send the patienta billforanyoutstanding
      amounthe owns thatwas notcovered by the insurance claim.As a patientreœ ived care, providers
      and nurses willdocuments the patient's answerto medicalhistory question, generally recording the
      services provi
                   ded as wellas things Iike allergy information description ofsym ptom s, dianoses.In the
      end of care, providers will record the services they provided,and send the charges to the
      insurance companies for approval. lf the patient received care at a hospi       tal, the patient will
      generally receive a separate setofhospitalchargesl.Afterthese chargesare calculated,theyare
      sentto the billing officerwhere they are code,and then sentoutto insurance companies Isee
      RONALD V.BUCCI,MEDINE AND BUSINESS'          ,A PRACTITIONER'S GUIDE 22 (2014/.St.Jude
      incorrectlybilledMedicare for(a)servi
                                          cesandgoodsneverprovidedtothebenefici  arybetweenApril
      30,2020 and June 8,2020.
      5      Medicare 'Secondal Payef is the term generall   y used when the Medicare program does
      nothave primary paymentresponsibili ty-thatis,when anotherentity has the responsibility forpaying
      before Medicare..primary payers are those thathave the primary responsibility forpaying a claim .
      Rule (MSP-)law provides thatMedicare won'tcoverauto accident-related injurieswhen payment
      can reasonably be expected to be made by no-fault insurance.The ABN CMedicare Advance
      Benesciary Notice'')mustbe givento the patientpriorto any provided servi
                                                                             ce procedure.Ifthere is
      no signed ABN thenyou cannotbillthe patientand itmustbe written offifdenied by Medicare. Once
      the beneficiary has si
                           gned the ABN,itcannotbe modified orrevised.
           The Advance Beneficiary Notice ofNoncoverage ('   A BN'
                                                                 '),form CMS-R-I3I.Is issued by the
      providers,and suppliers to the OriginalMedicare (fee forservices-FFs. beneficiaries in situations
      where Medi
               care paymentis expected to be
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 11 of 21

                                                                                                    11

                      19.Inthe --early morning ofTuesday,July 28,2020,however, lagain called

          St.Jude M edicalEquipm ent Corporation billing Departm ent by dialling phone Num ber

          786-451-9416 in fudherance of obtaining additional inform ation, and i
                                                                               t was Defendant

          Lenksky Hernandez Jose Santiago (Santiago)who answeredthe phone on behalfof
          St.Juda and, during that tim e, M r. Santiago i
                                                        dentified him self to m e as Rhe Form er
          PresidentofSt.Juda M edicalEquipm entCorporation.''

                         20. During that conversation of July 28,2020,M r.Santiago personally

          inform ed m e that he has transferred his interest in St.Juda to another person nam ed

          MANSO ALEA MICHILE ('Manson'')andthat,while he wasfullyaware ofthe on-going
          fraudulent schem e because other victim s had frequently contacted him com plaining

          about the underlying illegalactivities,,he has nothing to do with i
                                                                            tr.Mr.Santiagofinally

          admitted to m e thathe knew thatSt.Jude was engaged in the underlying illegaladivity,
          but claim ed that he had personally repoded the m atter to M edicare personnel and

          encouraged them ,withoutany favorable result.To deferon paym entofbills pro#ered by

          St. Jude.. M r. Santiago blam ed the current President of St. Jude, ALEA, for the

          underlying illegalactivity.The conversation of July 28, 2020 Iasted approxim ately ten

          m inutes. M r. Santiago declined to identify aII the organizers and participants of the

          underlying fraudulent schem e.6 but blam ed Alea. l have neither sought nor received

         treatmentordurable medicalequipmentts)from St.Juda MedicalEquipmentCorp.nor
          had lauthorized St.Juda orits agents orem ployees to use m y m edicare card num ber

         and,to the best of m y recollection,I had neverdone business w ith St.Juda M edical

         Equipm entCorp prior,during orafterorbetween April30,2020 and June 8,2020.


      6A cease and desistIetteris a documentsentto an individualorbusiness to sto purportedly illegal
      acti
         vi
          ty('cease'')and notto restad it(''desist'').Mr-santiago claimed thathe personally
      inform ed m edicare oftbe ongoing fraudulentscheme and asked thatclaim s prolered by St.
      Jude forpaymentbymedicare beinvestigated orotherwiseoutrightrejected.
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 12 of 21

                                                                                             12

                                              W CLAIMS:

         I-FIRST COUNT:CONSPIRACY TO COMMIT HEALTHCARE FRAUD:II8USC 1347):
            A :substantive healthcare fraud,in violation of 18 U.S.C.section 1347:

               21. Relator repeats and realleges each and every statem ents contained in the

         preceeded paragraphs 1 through 20 with the sam e force and effed as iffully setfodh

         herein atlength:

                22.FederalIaw m akes ita crim e foranyone to knowingly orw illingly execute or

         attemptto execute a scheme orartifice:(i)to defraud any health care benefitprogram,
         (ii)to obtain by meansoffalse orfraudulentpretenses,representati
                                                                        on,orpromises,any
         ofthe m oney orproperty owned by orunderthe custody orcontrolofhealth care benefit

         program .In connection w i
                                  th the delivery orpaym entfor health care benefits,item s,or

         services,18 U.S.C.section 1347(a).Conspiracies and attemptsto commi
                                                                           thealth care
         fraud also are violations of federalIaw,18 U.S.C Section 1349.

                 23.To be convicted ofhealthcare fraud,one need nothave actualknowledge of

         18 U.S.C Section 1347(a)orthe specificintenttoviolate itI18 U.S.C.section 1347(b)).
                  24.A 'healthcare benefitprogram ''is defined as ''any public orprivate plan to

         contract, affecting com m erce, under which any m edical benefit, item ,or services is

         provided to any individual,includes any individualor entity w ho is providing a m edical
         benefit,item ,or service forwhich paym entm ay be m ade under the plan orcontract, 18

         U.S.C.section 24(b).In thiscase,DefendantSt.Jude billed Medicareforservicesand
         goods itdid notprovide.



         II-COUNT TW O:CONSPIRACY TO COMMIT W IRE FRAUD:IIB USC 1343):
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 13 of 21

                                                                                              13

                    25.Relator repeats and realleges each and every statem entcontained in the

         preceded paragraphs 1 through 24 with the sam e force and effects as iffully setforth

         herein atIength:

               26. FederalIaw also m akes ita crim e foranyone w ho,having devised orintending

      to devise any schem e or adifice to defraud,to transm it or cause to be transm itted, 'by

      m eans of wire, radio, or television com m unication in interstate or foreign com m ercejany

      writing, signs, signals pictures por sounds for the purpose of executing such schem e or

      adifice,'18 U.S.C .section 13437.

                   27. The defendants knowingly m ade,used orcaused to be made orused,a

         false record or statem ents m aterials to a false or fraudulentclaim and transm itted it

         across-state Iines to the M edicare Office,in violation ofthe FCA'
                                                                          .

                  28. The defendants have defrauded M edicare using telecom m unications or
         inform ation technology,in violation of 18 U -S.C.section 1343.

                 29.18 U.S.Section 1001 authorizes crim inalpenalties againstan individualand,

         section 1128B(a)(1)ofthe SocialsecurityActauthorizescriminalpenaltiesagainstany
         individualwho,know ingly and willfully,m akes orcauses to be m ade any false statem ent

         or representation of a m aterial fact in any application for any benefit under any

         healthcare program ;

                     30.The CivilFalse Claim Act...,im poses Iiability,in part,on any person w ho

         (a)knowingly present,orcauseto be presented to an o#iceroremployee ofthe United
         States Government'
                          ,or (b)conspires to defraud the governmentby getting a false or
         fraudulently claim allowed orpaid'
                                          ,

                      31.Section 1128A(a)oftheSocialSecurityACT imposesliability,inpart,on
         any person(including anorganizationoragencyofthe UnitedStates,oranydepartment
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 14 of 21

                                                                                                  14

          oragency thereof,orany state agency ...a claim ...thatthe secretary determines is a

          medicalorother i
                         tem orservices thatthe person knows orshould now (a)was not
          providedasclaimed;(b)theclaimsfalseorfraudulent,Isection1128A(a)of the SSA).
                       32.18 USC section1035 authorizes crim inalpenalties againstindividuals in

          any m atter involving a health care benefitprogram w ho know ingly and willfully falsifies,

          conceals or covered up any kick,schem e,or device a m aterialfalse orfictitious or

          fraudulent statem ents or entry, in connection w i
                                                           th           the delivery of payment for

          healthcare benefits,item s orservices.



       III-CO UNTHREE:M EDICAL IDENTIW THEFT:

                 33. Relator repeats and realleges each and every statements contained in the

      preceded paragraphs 1 through 32 heretofore asserted w ith the sam e force and effects as i
                                                                                                f

      fully setforth herein atIength;

              34. Regardless ofhow the Relator's m edicalinformation,such as his m edicare card

      num ber, was stolen, according to the M edical Identity Fraud Alliance and to the U .S.

      Depadm entofHeaIth and Hum an Services, m edicalidentity fraud orm edicalidentity theft

      occurs w hen a person's nam e orother i
                                            dentifying inform ation is used withoutthatperson'
                                                                                             s

      knowledge or consent to obtain m edical services or goods, or to subm it false insurance

      claim s for paym ent,that is m edicalidentity theft.M edicalidentity theftfrequently results in

      erroneous inform ation being added to a person's m edicalrecord,even the creation of an

      entirely fi
                ctitious m edicalrecord in the victim 's nam e and,in fact,Victim s ofm edicalidentity
      theftm ay receive the wrong m edicaltreatm ent,could becom e uninsurable forIife insurance

      coverage, and m ay find that their m edical records shows diagnoses they don't actually
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 15 of 21

                                                                                              15

      have.The e#ectofthis crime can plague a victim 's m edicaland financialstatus foryears to

      Com e.

         IV-COUNT lV:FAILURE TO COMPLY W ITH ESTABLISHED PROCEDURE:

                    35.Relator repeats and realleges each and every statem ents contained in the

      preceded paragraphs 1 through 34 w ith the sam e force and effectas iffully setfodh herein

      atIength.

                     36. Provi
                             ders or Suppliers of PART A services can request CO NDITIO NA L
      NOn-GHP Paym ents from PartA contractors on the hardcopy Form CM S 1450, ifthey have

      perm ission from M edicare to billhardcopy Claim s, or 837 lnstitutional Electronic Claim ,

      using the appropriate insurancevalue Code (e.g.value Code 14,15 and 47)and Zero as
      the value amount. The no fault insurance, however, is deem ed a prim ary payer and,

      therefore,m ustbe billed firstbefore billing m edicare.

               37.The Contract supplier shallsubm it Medicare claim s for paym entofitem s it has

      furnished under the contract using the Health Insurance Podability and Accountabili
                                                                                        ty Act

      (*H1PAA'')compliantstandard electronicformat.No paperclaims are accepted.Each claim
      subm itted pursuantto the contract m ustm eetaIIclaim s processing requirem ents, including

      the use ofapplicable combinations ofHCPCS codes and/ormodifiers thatCMS may use to

      identify an item that the contract supplier is authorized to furnish under the contract.

      Paym entforeach item is described in 42 CFR 414.408 and 414.416 and m ustbe m ade on

      an assignm ent related basis.Any contractsupplieradm itting to,orconvicted of, filing false

      claim s pursuant to the False Claim s Act, 31 U .S.C.Sections 3729-3733, is considered a

      breach ofcontractlsee also Cms455S).Change Request(CR'')7355* clarifies the
      procedures a provider/supplier mustfollow when Nllfng Medicare forLiability insurance

      (selfinsurance),no-faultinsurance,andW C MedicareSecondaryPayer(MSP'
                                                                         ')claim.
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 16 of 21

                                                                                                    16


                38.Underthe MedicareSecondaryPayer(MMSP'
                                                       ')statute,ascodified in42 U.S.C.
         Section 1395y(b),and itsaccompanying regulations('TheMSP Provision''),the Centers
         for Medicare and Medicaid Services ('The CMS'
                                                     ')may have an obligation to seek
         reimbursementofCONDITIONALPAYMENTS madebyMedicareProgram (TitleXVIIIof
         the SocialSecurity Act)on claims foritemsand services relating to injuries allegedly
         sustained by asettling claimant only wherethefollowing conditions are met:(a)there
         is information on the claim orinformationon Medicare'sCommonW orking File (*CW F'')
         thatindicatesthe non-faultinsurance involved forthatspeci
                                                                 fic item oservices;(b)there
         is inform ation on the claim that indicates the physician, provideror othersupplier sent

         the claim to the no-faultinsurerfirst;(c) thereisinformationonthe claim thatindicates
         the non-fault did notpay the claim promptly,and (i)Promptlymeanspaymentwithin
          120 days afterthe earlierofthefollowing:(ii)thedatea generalIiabili
                                                                            tyclaim isfirstfiled
         with an insuranceorIien isfiled againsta potentialIiability settlementor(iii)thedate a
         general liability claim is filed w ith an insurer or a lien is filed again a potentialIiability

         settlement; (iv) the date the servicewasfurnished or,inthe case ofinpatienthospital
         services,the date ofdischarge.Medicare issues conditionalpaym ents with the intention

         ofreim bursem ent.

                39. ForHardcopy (CMS-1450)Claims,Providers mustidenti
                                                                    fythe otherpayer's
      identity online A ofForm Locator(FL)50,the identi
                                                      fying information aboutthe insuredis
      shown on line A ofFL 58-65,and the address ofthe insured is shown in FL 38 orRem arks

      (FL80).
             40.AIlprimary payeramountsand appropriate codes mustappearon the provider's

      claim s subm itted to Medicare.
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 17 of 21

                                                                                             17

             41.Form 837 InstitutionalClaim :Providers m ust provide the prim ary payer's zero

      value code paid amountand occurrence code inthe 2300 HI.(TheappropriateOccurrence
      Code (2300 HI),coupled withthe zeroed paidamountandMSP valuecode(2300 HI),must
      be used in no-faultand worker's Compensation)si
                                                    tuation,butthe primary payerdid not
      makea paymentinthe promptlyperiod).
                 42.Advance Beneficiary Notice of Noncoverage ('$
                                                                ABN'') Medicare's Refund
      Requirem entclause stillprotects patients w ho refuse to sign the ABN.Providers m ustdeny

      services to a beneficiary who has refused to sign an ABA and,in the case sub judice,
      Relatorhad neversigned an ABA seeking orreceiving m edicalgoods,services ortreatm ent

      from St.Juda between April30,2020 and June 8,2020 related to the acci
                                                                          dentofFebruary

      10,2020 orotherwise related thereto,in violation ofState and FederalFCA.

                 IV-COUNT FO URTH CLAIM UNDER THE HIPAA:
                   43. Relator repeats and realleges each and every statem entcontained in the

         preceded paragraphs 1 through 42 with the sam e force and effects as iffully setfodh

         herein atIength.

                  44.Healthcare fraud i
                                      s a crim e under HIPAA w ith the basic crim e carrying a

         federal prison term of up to ten years in addition to significant financialpenalties, 18

         U.S.C..section 1347.Healthcare fraud,Iike any fraud,dem ands thatfalse information be

         represented as truth.

         VI-COUNT FIFTH:FLORIDA FALSE CLAIMS ACT VIOLATION:




      1 Medicare will make a ''
                              C ONDITIONAL PAYM ENTH for Medicare covered Services in liability,
      no-fault,and workers compensation si
                                         tuations where anotherpayer is responsible forpaym ent,
      when (a)a properclaim has been filed,and (b) the claim is notexpected to be paid prompt
      within thenecessary (120days) timeframe.
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 18 of 21

                                                                                             18

                   45.Plaintiffrepeats and realleges each and every statem ents contained in the

         preceded paragraphs 1 through 44 heretofore asserted with the sam e force and effects

         as iffully setfodh herein atIength.

                     46.Section1909(b)(1)ofthe Fraud EnforcementandRecoveryAct of2009
         (''FERA'')made numerous amendments to the FederalFalse ClaimsActand requires
         the State Iaw to establish Iiabili
                                          ty forfalse orfraudulentclaim s'
                                                                         ,

                    47.Section 1909(b)(2) oftheActrequirestheStateIaw to contain provisions
         that are at Ieastas effective in rew arding and facilitating quitam actions forfalse and

         fraudulent claim s as those described in 31 USC Section3730 through 3732 of the

         FederalFalse Claim ACT .

                       48.The FFCA ,as amended by FERA and the Dodd-Frank Act,provides

         certain relief,including two times backpaywith interestand specialdamages (see 31
         USC Section3730(h);
                     49.The Florida False Claim s Actdoes notprovide these persons with m uch

         protection from retaliation and,therefore,the Florida False Claim s Actis notatIeastas

         effective in rewarding and facilitating qui tam actions as the Federal False Claim s

         ActEseeFla.Stat.Section68.Q87(4)(5);
                     50.The FederalFalse Claim s Act, as am ended by the FERA,provides that

         forstatute ofIim itation purpose,any governmentcomplaintin interventi
                                                                             on,whetherfiled

         separately oras an am endm entto the realtor's com plaint,shallrelate back to the filing

         date ofrelator's com plaint,to the extentthatthe claim ofthe Governm entarises outof

         the conduct,transactions,or occurrence setforth,or attem pted to be set forth,in the

         relator'scom-laintIsee 31USC section3731(c)1
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 19 of 21

                                                                                           19

         V-COUNT FIFTH:REMEDIES:

                  51.Relatorrepeats and realleges each and every statements contained in the

         preceded paragraphs 1 through 42 heretofore asserted with the sam e forces and effects

         as iffully setfodh herein atIength.

               52. The remedies available to patients who fallvictim to False billsfrom Medical

         identity theftoughtto include aIIIegalfees incurred by the victim and any wages due to

         m issing work to dealw ith repercussions ofthe m edicali
                                                                dentity theft.

               53.M edicalfraud and m edicalidentity theft are covered conducts underthe False

         Claim s Act, as codified in 31 USC Sections 3729-3733*
                                                              ,the CivilM onetary Penalties

         Law,as codified in 42 USC Sections 1320a-7a;the Program Fraud CivilRem edies Act,

         as codified in 31 USC Sections 3801-3812,and the com m on Iaw theories ofbreach of

         contract, paymenf by mistake, unjust enrichment, and fraud.; attorney'
                                                                              s fees as
         contemplated by 31USC Section 3730(d);excluding the defendantsfrom Medicare and
         medicaid,and otherhealthcare programs Ias defined in 42 USC Section 1329a-7b(f)l
         again St. Judah/and/or its omcers,directors and employees under 42 USC Section

         1320a-7(a)(mandatory exclusion),or42 USC section 1320a-7(b)or42 USC section
         1320a-7a(permissiveexclusion);
               54. Unallowable CostsDefined:AIIcosts(asdefinedintheFederalAcquisition
         Regulation,48 CFR Section 31.205-47;and Title XVIIIand XIX of the SocialSecurity

         Act,42 USC Section 1395-1395111-1 and 1396w-5*
                                                      ,and regulation and omcials program

         directives promulgated thereunder)incurred byoron behalfofMedicare'itspresentor
         form erofficers,directo6 employees,shareholders and agents in connection with m atters

         coveredtheno-faultinsurance,usionl;
             55.Under42USC Section3730(d)aIIallowablecosts,expenses,attorney'sfees-
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 20 of 21




        andgranting suchotherandfurtherreliefsasthishonorableArticleIIlCourtdeemsjust
        and proper.

         Date;August17,2020
         New York,New York                                            Respectfully Subm itted,

                                                                          M r.Juan Candelaria,
                                                                          145 East39th Street,
                                                                          (POD 39)Room 504,
                                                                           New York,New York



                                              VERIFICATIO N:
         1, Juan Ram on Candelaria, being duly sworn depose and say that l have read the

         contents ofthe foregoing Complaint underthe False Claim Acts and,to the bestofm y

         knowledges,the sam e are true and corrects,with the exceptions of im properl
                                                                                    y spalled

         words and phrases and statements stated to be m ade upon inform ation and beliefand,

         even as to those statem ents stated to be alleged upon inform ation and beliefs, l

         personally believe them to be true and correctto the bestofm y ability.

         S
                           s rY:4 thdayof
           worntobeforemethi
         August,2020                                                          Respectfully Subm itted,   ,..-.


                                          1 l1I!?l#yt
                                                        t
                                           , . ...e: b
                                                     v$,
                                                       f..s#,.
                   NOTARY Pcxv z- s--                                        M r.Juan Candelaria,
                                w
                                    x-*
                                   ., u-w'
                                         xV
                                          .'
                                           .
                                           0+
                                           . '.ço
                             2Q k' , (T tk'  i:
                                               .
                                                 .
                                                 w 4't   7R'   ,  x .
                                                                (.N ,7      145 East39thStreet(POD 39)Room 504
                             -    ;           .-......-..- '*<Ca l ..   m..
                             *
                             1 1!-N-k
                             -           ;
                                       -.h
                                         -,
                                         k!'
                                           '*
                                           (
                                           '?
                                            $
                                            .,
                                             i7è' -3
                                                   ?1/ 2,.
                                                         1
                                                         2.
                                                          ,
                                                          .
                                                          13
                                                           2  .:::!
                                                            :.h   k
                                                                  '
                                                                  ):t
                                                                    îI
                                                                     k . -- New York,NY 10016
                             r.   I ..-..-.-
                                           c-'
                                           .
                                                 .----.l
                                          t visko u-s.
                                                     may .  z.
                                                             :. .>. jqs ..
                                         qjyg
                                            taestwi;g j /grv
                             -                                t.z
                              *.
                               1. <.
                                  xo&N awy                 z
                                                           o.  7
                              .>ex o4+x,N xh        a >*.z  o'  %r
                                                                 k.%.c'
                                  z'
                                   y'zr&%f
                                         zq!b'',
                                            qt *
                                               ()e....-*  1: ..'Ak'x
                                                     - ,
                                                       p(,
                                                         kb-
                                                           ?v    ww
                                       'z///jl:jlssb:



   CC:Omceofthe US Attorney,(Ariana FajardoOrshan,U.S.Atty.Gen.)
       Southern DistrictofFlorida, 99 Ne 4th Street,                             99 Ne 4th Street,
       M iam i,FI33132,Tel.305-961-9000:
       O FFICE O F THE AU O RNEY GENERAL,
       STATE O F FLO RIDA,Tallahassee,FL 32399-1050
Case 1:20-cv-23755-RNS Document 1 Entered on FLSD Docket 09/09/2020 Page 21 of 21




         l
